UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-32362 OTELCO INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 52-2126395 (State or Other Jurisdiction of Incorporation or (I.R.S. Employer Identification No.) Organization) 505 Third Avenue East, Oneonta, Alabama (Address of Principal Executive Offices) (Zip Code) (205) 625-3574 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 5, 2011 Class A Common Stock ($0.01 par value per share) Class B Common Stock ($0.01 par value per share) 0 OTELCO INC. FORM 10-Q For the three month period ended June 30, 2011 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets as of December 31, 2010 and June 30, 2011 2 Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2010 and 2011 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2011 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION 22 Item 6. Exhibits 22 i Unless the context otherwise requires, the words “we,” “us,” “our,” “the Company” and “Otelco” refer to Otelco Inc., a Delaware corporation, and its consolidated subsidiaries as of June 30, 2011. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that are subject to risks and uncertainties. Forward-looking statements give our current expectations relating to our financial condition, results of operations, plans, objectives, future performance and business. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. These forward-looking statements are based on assumptions that we have made in light of our experience in the industry in which we operate, as well as our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. Although we believe that these forward-looking statements are based on reasonable assumptions, you should be aware that many factors could affect our actual financial condition or results of operations and cause actual results to differ materially from those in the forward-looking statements. 1 PART IFINANCIAL INFORMATION Item 1. Financial Statements OTELCO INC. CONSOLIDATED BALANCE SHEETS December 31, June 30, (unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable: Due from subscribers, net of allowance for doubtful accounts of $230,752 and $280,924, respectively Unbilled receivables Other Materials and supplies Prepaid expenses Deferred income taxes Total current assets Property and equipment, net Goodwill Intangible assets, net Investments Deferred financing costs Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Accounts payable $ $ Accrued expenses Advance billings and payments Deferred income taxes Customer deposits Total current liabilities Deferred income taxes Interest rate swaps Advance billings and payments Other liabilities Long-term notes payable Total liabilities Stockholders’ Deficit Class A Common Stock, $.01 par value-authorized 20,000,000 shares; issued and outstanding 13,221,404 shares Additional paid in capital - Retained deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 OTELCO INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Operating expenses Cost of services and products Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income (expense) Interest expense ) Change in fair value of derivatives ) ) Other income Total other expenses ) Income before income tax Income tax expense ) Net income available to common stockholders $ Weighted average common shares outstanding: Basic Diluted Basic net income per common share $ $ $
